Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 10-22 are presented for examination and claims 1-9 are cancelled.
Claim Interpretation
2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language 
an acquisition unit that is configured to acquire a quantity, an index value specification unit that is configured to specify, an index value output unit that is configured to output in claim 10;  a prediction unit that is configured to predict;, in claim 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
3	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Claim limitations, an acquisition unit that is configured to acquire a quantity, an index value specification unit that is configured to specify, an index value output unit that is configured to output in claim 1;  a prediction unit that is configured to predict;, in claim 18, invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. And the units are merely shown as block boxes.  There is no disclosure of any particular structure, either explicitly or inherently, to perform such functions. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which structures perform(s) the claimed functions. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. 
Applicant may: 
(a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c) Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)). 
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

	The remaining claims are also rejected under 112(b), for being dependent upon a rejected base claim.
 	Claims depended on the rejection claims are also rejected as they are read back the independent claims.

4. 	The following is a quotation of 35 U.S.C. 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112: 
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
 
 Claims 10 and 18 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. As described above, the disclosure does not provide adequate structure to perform the claimed functions of an acquisition unit that is configured to acquire a quantity, an index value specification unit that is configured to specify, an index value output unit that is configured to output in claim 1; a prediction unit that is configured to predict;, in claim 18. The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 14-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taro et al. JP 2016/122416 A1)in view of Iwamura et al.  (US 2014/0371933 A1).
Regarding claims 10, 21 and 22, Taro discloses,  
an index value specification unit that is configured to specify an index value that is higher as the energy consumption is lower and that is higher as the operating rate is higher, or an index value that is lower as the energy consumption is lower and that is lower as the operating rate is higher, based on the quantity acquired by the acquisition unit (Fig. 2, 9[051]-[0069], calculation unit receives energy consumption date series data and production date / time data front the data acquisition and comparing the result to evaluate the rate).
Taro fails to disclose an acquisition unit that is configured to acquire a quantity relating to an operating rate of a facility of a plant, and a quantity relating to energy consumption of the facility; and an index value output unit that is configured to output information relating to the index value. 
Iwamura discloses an acquisition unit that is configured to acquire a quantity relating to an operating rate of a facility of a plant, and a quantity relating to energy consumption of the facility ([0051], Control 105 acquires power consumption data, power storage data, and apparatus data, which describes the soundness of the power-related apparatuses, from the HEMS, BEMS, and power storage 
Taro and Iwamura are analogous art because they are from the same field of endeavor. They all relate to estimate the power consumption of the whole area, buildings. 
Therefore, at the time the application was filed, it would have been obvious to a person of ordinary skill in the art to modify the above method/system, as taught by Taro, and incorporating, estimate the power consumption of the whole area, as taught by Iwamura 
One of ordinary skill in the art at the time the application was filed could have been motivated to do this modification in order to balance the production efficiency and the physical quantity consumption the can be easily display for considered.
Regarding claim 14, Iwamura discloses the acquisition unit further acquires a quantity relating to performance of the facility, and wherein the index value specification unit specifies the index value, based on the quantity relating to the performance ([0097], The actual data 503 of power consumption data is stored in the memory space 505, and new data is added as shown by the reference numeral 504. As shown in FIG. 7C, the content of data stored in the memory space is a data acquisition start time 519, a data acquisition end time 520, a contracted electric power amount 521 based on the contract with a power company of a building, and measurement data value 522 acquired between the start time and the end time are stored).  
 the area manager 321 acquires the power consumption data, power storage data, and apparatus data on the buildings from a data acquisition device for collecting information on the electric power usage status of each apparatus in a home. The BEMS 202 is a data acquisition device for collecting information on the electric power consumption status of each apparatus in an office building or a commercial building).
Regarding claim 16, Iwamura discloses the acquisition unit further acquires a quantity relating to performance of the facility and a quantity relating to quality of the facility, and wherein the index value specification unit specifies the index value, based on the quantity relating to the performance of the facility and the quantity relating to quality ([0017], [0043]-[0046] The area management system manages and controls the power consumption status of multiple buildings and the storage amount of storage apparatuses. More specifically, the area management system performs the following processing. [0044] Acquire power consumption data and power storage data on the buildings included in a management range; the acquired power consumption values are correct; and estimate the power amount for power consumption data on the buildings and facilities from which data cannot be obtained and acquire the information on the variation tendency of an area/town). 
 Regarding claim 17, Iwamura discloses the index value output unit outputs an alarm, based on a comparison between the index value and a predetermined threshold ([0114], If abnormal power consumption data is acquired, the abnormality data analysis function 224 references the apparatus data and determines whether: [0115] (1) an abnormality is described in the latest journal data, [0116] (2) journal acquired in the past is lost, or [0117] (3) a malfunction occurs. For (1), if an index of abnormality 
 Regarding claim 18, Iwamura discloses a prediction unit that is configured to predict a future quantity of the plant, based on a past quantity of the plant and the quantity acquired by the acquisition unit, wherein the index value specification unit specifies the index value for each of the acquired quantity and the predicted future quantity ([0006], [0043], [0100], [0104], when power consumption data on those buildings is not acquired, the power consumption values of those buildings must be estimated. The power supply and demand of an area/town is well balanced by estimating the future power consumption values with such an accuracy that the estimated power consumption values are not so much different from the actual power consumption values).  
Regarding claim 19, Iwamura discloses the acquisition unit acquires the quantity at one timing, and wherein the index value specification unit specifies the index value, based on the quantity acquired by the acquisition unit at the timing (FIGS. 7B and 7C. [0105], the start time and the end time are past times, the non-acquired data value estimation function 221 calculates the time average of the acquired past power consumption data to generate new data).  
Regarding claim 20, Iwamura discloses the index value output unit outputs a time series of the index value (Fig. 9, [0105], indicates data in the metadata table, and the reference number 702 indicates actual data. This figure shows the power consumption variations of three similar buildings in the past, and the reference numerals 704, 705, and 706, shown in a power consumption variation graph 703, correspond to the power consumption variations).
Allowable Subject Matter
6.	Claims 11-13 would be allowable if rewritten or amended to overcome the claim interpretation, rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph and 112 (a), set forth in this Office action.
Conclusion
7.	 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Agrusa et al. (2009/0210814) related to Graphical representations of operational process control data associated with monitored processes is displayed within the context of the geographical locations at which the processes operate, and in a manner as to model individual components of the processes.
Woolard et al. (us 6178362) related to an energy and facilities management system and method is provided for energy users with large physical plants which provides these energy users with a comprehensive understanding of the energy consumption of their physical plant and with the ability to manage it in a way that makes sense for their business.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed Kidest Bahta whose telephone number is 571-272-3737. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ali Mohammad can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application information Retrieval IPAIRI system. Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
/KIDEST BAHTA/Primary Examiner, Art Unit 2119